Citation Nr: 1109855	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-29 847A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD) for the period beginning March 16, 1972, to May 15, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946, and from July 1947 to April 1948.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that effectuated the Board's August 2006 decision granting an earlier effective date of March 16, 1972, for the grant of service connection for PTSD.  The September 2006 rating decision assigned a noncompensable rating for PTSD for the period from March 16, 1972, to July 22, 1991, a 50 percent disability rating for the period from July 23, 1991, to March 29, 1995, and a 70 percent disability rating, effective March 30, 1995.  

The Board remanded this case in July 2008.  The Veteran perfected his appeal of entitlement to an increased initial rating in October 2008.

In June 2010 the Board granted entitlement to an evaluation of 100 percent disabling for PTSD for the period beginning May 16, 1995 and remanded the issues of entitlement to a higher initial rating than noncompensable for PTSD for the period from March 16, 1972, to July 22, 1991; entitlement to an initial evaluation in excess of 50 percent disabling for PTSD for the period from July 23, 1991, to March 29, 1995; and entitlement to an initial evaluation in excess of 70 percent disabling for PTSD for the period from March 30, 1995, to May 15, 1995, for a retrospective medical opinion regarding the severity of the Veteran's PTSD during the period prior to May 16, 1995.  Subsequently, a retrospective medical opinion was obtained in November 2010 and in a rating decision dated in January 2011, the Veteran was awarded an evaluation of 70 percent disabling for PTSD for the period beginning March 16, 1972, to May 15, 1995.  As such, the case has been returned to the Board for further adjudication.

In April 2010 the Board advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1944 to May 1946, and from July 1947 to April 1948.

2.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a signed statement, dated in January 2011 and received in February 2011, indicating his satisfaction with the decision of the appeal, that no future appeals will be made by the Veteran, and that "total justice" has been accomplished.  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


